UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X             NOT FOR PUBLICATION
HASSON WILSON,

                Plaintiff,
    -against-                                  MEMORANDUM & ORDER
                                               19-CV-4539 (KAM)(LB)
JOHN DOE, store owner for the
store on the Corner of Quincy
and Stuyvesant Store in
Brooklyn, New York 11221,

               Defendant.
---------------------------------X
MATSUMOTO, United States District Judge:

         On July 31, 2019, pro se plaintiff Hasson Wilson,

currently incarcerated at Great Meadow Correctional Facility,

filed this pro se action pursuant to the Federal Tort Claims

Act, 28 U.S.C. §§ 2671, et seq., alleging that defendants John

Doe and the United States caused him personal injuries.      (ECF

No. 1, Compl. at 2.)   By Memorandum and Order dated October 15,

2019, the court granted plaintiff’s request to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915(a), dismissed the

complaint against John Doe and the United States, and granted

plaintiff leave to amend.     On November 4, 2019, plaintiff filed

an Amended Complaint alleging that John Doe violated plaintiff’s

rights under the Eighth Amendment’s prohibition against cruel

and unusual punishment.      (ECF No. 9, Am. Compl. at 2.)   The

action is dismissed as set forth below.

                                    1
                             BACKGROUND

          The court construes the pro se plaintiff’s claims

liberally.   Plaintiff alleges that on September 23, 2016, he

“started to experience chest pains” and shortness of breath

after smoking a half of a pack of cigarettes purchased from a

local corner store. (Id. at 3.)       Plaintiff further alleges that

he was taken to Interfaith Hospital where he was diagnosed and

treated for “spontaneous tension pneumothorax.”        (Id.)

Plaintiff alleges that the store owner sold him cigarettes that

“were knowingly counterfeit” and that his illness was caused by

the alleged counterfeit cigarettes.       (Id. 3-4.)   He contends

that defendant John Doe “inflicted injury upon plaintiff” in

violation of the Eighth Amendment’s cruel and unusual punishment

clause.   (Id. at 4.)   He seeks $10 million in damages. (Id. at

5.)

                         STANDARD OF REVIEW

          In reviewing the Amended Complaint, the court is

mindful that plaintiff is proceeding pro se and that his

pleadings should be held “to less stringent standards than

formal pleadings drafted by lawyers.”       Hughes v. Rowe, 449 U.S.

5, 9 (1980); accord Erickson v. Pardus, 551 U.S. 89, 94 (2007);

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).        A complaint,

however, must plead “enough facts to state a claim to relief

                                  2
that is plausible on its face.”        Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007).    “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”     Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   Although all allegations contained in the amended

complaint are assumed to be true, this tenet is “inapplicable to

legal conclusions.”    Id.   Nonetheless, where, as here, the

plaintiff is proceeding in forma pauperis, the district court

must dismiss the action if it “(i) is frivolous or malicious;

(ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune

from such relief.”    28 U.S.C. § 1915(e)(2)(B).      Additionally, if

the court “determines at any time that it lacks subject-matter

jurisdiction, the Court must dismiss the action.”        Fed. R. Civ.

P. 12(h)(3).

                              DISCUSSION

          The court liberally construes plaintiff’s action as

brought under 42 U.S.C. § 1983.        This section provides, in

pertinent part:

            Every person who, under color of any
            statute, ordinance regulation, custom, or
            usage, of any State or Territory or the
            District of Columbia, subjects, or causes
            to be subjected, any citizen of the
            United States or other person within the
            jurisdiction thereof to the deprivation
            of any rights, privileges, or immunities
            secured by the Constitution and laws,
                                   3
           shall be liable to the party injured in
           an action at law, suit in equity, or
           other proper proceeding for redress . . .
           .

42 U.S.C. § 1983.     This statute “creates no substantive rights;

it provides only a procedure for redress for the deprivation of

rights established elsewhere.”     Sykes v. James, 13 F.3d 515, 519

(2d Cir. 1993).     In order to maintain a § 1983 action, a

plaintiff must show that the defendant (a) acted under color of

state law (b) to deprive the plaintiff of a right arising under

the Constitution or federal law.       Id.

         First, the Eighth Amendment applies only to claims of

cruel and unusual punishment imposed on an individual after he

has been convicted of a crime.     See Whitley v. Albers, 475 U.S.

312, 318-19 (1986) (“The Cruel and Unusual Punishments Clause

‘was designed to protect those convicted of crimes,’ and

consequently the Clause applies ‘only after the state has

complied with the constitutional guarantees traditionally

associated with criminal prosecutions.’” (quoting Ingraham v.

Wright, 430 U.S. 651, 664 (1977))).


         Second, the Eighth Amendment and § 1983 constrains

only state conduct, not the acts of private persons or entities.

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999)

(“Like the state-action requirement of the Fourteenth Amendment,

the under-color-of-state-law element of § 1983 excludes from its

reach ‘merely private conduct, no matter how discriminatory or
                                   4
wrongful.’”) (quoting Blum v. Yaretsky, 457 U.S. 991, 1002

(1982)).   “Because the United States Constitution regulates only

the Government, not private parties, a litigant claiming that

his constitutional rights have been violated must first

establish that the challenged conduct constitutes state action.”

Flagg v. Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 186 (2d Cir.

2005) (quoting United States v. Int’l Bhd. of Teamsters, 941

F.2d 1292, 1295 (2d Cir. 1991)).


           Here, plaintiff does not allege facts to show or even

suggest that defendant John Doe acted under color of state law.

Therefore, plaintiff’s amended complaint fails to state a

plausible Eighth Amendment claim and is therefore dismissed for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B).

The court will not grant leave to replead given that, based on

the factual allegations, plaintiff will not be able to plead

facts stating a claim pursuant to 42 U.S.C. § 1983.   Thus any

amendment would be futile.


                             CONCLUSION

           Accordingly, the action, filed in forma pauperis, is

dismissed for failure to state a claim, 28 U.S.C. §

1915(e)(2)(B).   The court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of



                                   5
an appeal.    See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

          The Clerk of Court is respectfully directed to enter

judgment and close this case.    The Clerk of Court is also

respectfully directed to send a copy of this Memorandum and

Order and Judgment to the pro se plaintiff and to note service

on the docket.

SO ORDERED.


Dated:    November 12, 2019
          Brooklyn, New York


                                                /s/
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge




                                  6
